UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6547


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK JASON FIEL, a/k/a Jason,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:10-cr-00170-HEH-6; 3:13-cv-00526-HEH)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Jason Fiel,    Appellant Pro Se.  Peter Sinclair Duffey,
Assistant United    States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark Jason Fiel seeks to appeal the district court’s orders

denying relief on his 28 U.S.C. § 2255 (2012) motion.                             The order

are not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability         will     not     issue       absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the    merits,     a    prisoner         satisfies    this    standard     by

demonstrating        that     reasonable          jurists    would       find     that    the

district      court’s      assessment     of       the    constitutional         claims    is

debatable     or     wrong.       Slack   v.       McDaniel,       529   U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,        and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Fiel has not made the requisite showing.                          Accordingly, we deny

leave    to   proceed       in   forma    pauperis,         deny    a    certificate       of

appealability, and dismiss the appeal.                       We dispense with oral




                                              2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3